EXHIBIT RUDY NUTRITION and RUDY BEVERAGE, INC. Pro Forma Financial Statements As of December 31, 2007, for the six-months ended December 31, 2007 and for the year ended June 30, 2007 The accompanying unaudited pro forma combined financial information shows the financial statements of Rudy Nutrition and the financial statements of Rudy Beverage, Inc., which was acquired pursuant to a Stock Exchange Agreement dated as of February 11, 2008.The pro forma adjustments to the balance sheet give effect to the acquisition as if it occurred on December 31, 2007.The pro forma adjustments to the statements of operations give effect to the acquisition as if it occurred at the beginning of each period presented.The acquisition has been accounted for using the purchase method of accounting and has been treated as the acquisition of Rudy Beverage, Inc. by Rudy Nutrition with Rudy Beverage, Inc. as the purchaser (reverse acquisition). 1 RUDY NUTRITION and RUDY BEVERAGE, INC. Unaudited pro forma balance sheet December 31, 2007 Nutrition Beverage Combined Adjustments Pro forma ASSETS Current assets: Cash and cash equivalents $ - $ 5,270 $ 5,270 $ 5,270 Accounts receivable, net - 52,786 52,786 52,786 Inventory - 15,011 15,011 15,011 Prepaid expenses - 16,924 16,924 16,924 Total current assets - 89,991 89,991 - 89,991 Property and equipment - 33,418 33,418 33,418 Investment in Rudy Beverage b 5,164,184 - d (5,164,184 ) $ - $ 123,409 $ 123,409 $ - $ 123,409 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 145,828 $ 322,585 $ 468,413 $ 468,413 Accrued expenses 391,178 33,359 424,537 424,537 Notes payable 1,746,099 - 1,746,099 1,746,099 Due affiliates - 2,178,064 2,178,064 a (302,184 ) 1,875,880 Total liabilities 2,283,105 2,534,008 4,817,113 (302,184 ) 4,514,929 Commitments and contingencies Convertible Series A redeemable preferred stock 1,385,000 - 1,385,000 1,385,000 Stockholders' equity (deficit): Common stock 46 10,000 10,046 a 30,800 35,046 b 35,000 d (40,800 ) Additional paid-in capital 31,809,496 4,852,000 36,661,496 a 271,384 1,461,033 b 5,129,184 d (5,123,384 ) c (35,477,647 ) Accumulated deficit (35,477,647 ) (7,272,599 ) (42,750,246 ) c 35,477,647 (7,272,599 ) Total stockholders' equity (deficit) (3,668,105 ) (2,410,599 ) (6,078,704 ) 302,184 (5,776,520 ) $ - $ 123,409 $ 123,409 $ - $ 123,409 See accompanying notes to pro forma financial statements 2 RUDY NUTRITION and RUDY BEVERAGE, INC. Pro Forma Statement of Operations Six months ended December 31, 2007 (Unaudited) Nutrition Beverage Combined Adjustments Pro Forma Sales and revenues $ - $ 18,626 $ 18,626 $ - $ 18,626 Cost of sales - 23,068 23,068 - 23,068 Gross profit - (4,442 ) (4,442 ) - (4,442 ) Costs and expenses Selling and marketing expense 118,980 118,980 118,980 General and administrative expense 55,743 55,743 55,743 - 174,723 174,723 - 174,723 Loss from operations - (179,165 ) (179,165 ) - (179,165 ) Interest expense 81,915 - 81,915 81,915 81,915 - 81,915 - 81,915 Loss before income taxes (81,915 ) (179,165 ) (261,080 ) - (261,080 ) Income taxes - Net loss $ (81,915 ) $ (179,165 ) $ (261,080 ) $ - $ (261,080 ) Loss per common share, basic and diluted $ (1.78 ) $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding 46,000 35,000,000 35,046,000 See accompanying notes to pro forma financial statements. 3 RUDY NUTRITION and RUDY BEVERAGE, INC. Pro Forma Statement of Operations Year ended June 30, 2007 (Unaudited) Nutrition Beverage Combined Adjustments Pro Forma Sales and revenues $ - $ 367,639 $ 367,639 $ - $ 367,639 Cost of sales - 634,264 634,264 - 634,264 Gross profit - (266,625 ) (266,625 ) - (266,625 ) Costs and expenses Selling and marketing expense - 256,566 256,566 256,566 General and administrative expense - 698,269 698,269 698,269 Asset impairment - 4,935,715 4,935,715 4,935,715 - 5,890,550 5,890,550 - 5,890,550 Loss from operations - (6,157,175 ) (6,157,175 ) - (6,157,175 ) Interest expense 164,832 - 164,832 164,832 164,832 - 164,832 - 164,832 Loss before income taxes (164,832 ) (6,157,175 ) (6,322,007 ) - (6,322,007 ) Income taxes - Net loss $ (164,832 ) $ (6,157,175 ) $ (6,322,007 ) $ - $ (6,322,007 ) Loss per common share, basic and diluted $ (3.58 ) $ (0.18 ) $ (0.18 ) Weighted average common shares outstanding 46,000 35,000,000 35,046,000 See accompanying notes to pro forma financial statements. 4 RUDY NUTRITION and RUDY BEVERAGE, INC. Adjustments to unaudited pro forma balance sheet December 31, 2007 Debit Credit ADJUSTMENTS a Common stock – Rudy Beverage 30,800 Additional paid in capital – Rudy Beverage 271,384 Due affiliates 302,184 Record issuance of 30,800,000 shares of Rudy Beverage common stock in exchange for $302,184 in amounts due affiliates. b Investment in Rudy Beverage 5,164,184 Common stock 35,000 Additional paid in capital 5,129,184 Record issuance of 35,000,000 shares of Rudy Nutrition common stock in exchange for all of the outstanding common stock of Rudy Beverage, Inc. c Additional paid-in capital 35,477,647 Accumulated deficit 35,477,647 Eliminate Rudy Nutrition accumulated deficit against additional paid-in capital (reverse acquisition). CONSOLIDATING ELIMINATION ENTRY d Common stock 40,800 Additional paid in capital 5,123,384 Investment in Rudy Beverage 5,164,184 Eliminate investment in Rudy Beverage, Inc. 5
